Citation Nr: 0621813	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-36 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an eye disability, 
claimed as blurred vision of the left eye with spots in the 
fields of vision.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served more than 20 years on active duty from 
August 1981 to December 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 decision that, in part, denied 
service connection for blurred vision.  The veteran timely 
appealed.

FINDING OF FACT

Current floaters in both eye were incurred as the result of 
service.


CONCLUSION OF LAW

An eye disability, namely floaters, was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 4.9 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service medical records show that fire extinguisher fluid 
accidentally was sprayed in the veteran's eyes while he tried 
to put out a fire in January 1984.  At the time, the veteran 
complained of a burning sensation and was medically treated 
with a prescribed ointment, applied to both eyes.  The 
examiner noted two scars on the cornea of the left eye, and 
diagnosed chemical irritation of the eyes.

In December 1985, the veteran expressed a concern about the 
scarring of his left cornea.  Examination at that time 
revealed both corneas to be within normal limits.

Records show that the veteran had no visual complaints in 
June 1988, and on examination no abnormalities were 
documented.  

Defective visual acuity was first noted in July 1989 with 
both eyes being adequately corrected.  

In August 1989, there is an assessment of visual artifact of 
unknown etiology.  The examiner opined that the described 
spot sounded suspiciously like a vitreous floater; however, a 
floater could not be noticed with eyes closed.  The small 
size of the defect pointed to a benign cause.

Records show a diagnosis of myopia in May 1990, and a normal 
examination in December 1990.

A slight refractive error, corrected by lens, was noted in 
January 1994.

In February 1997 and in March 1999, an examiner noted 
floaters, and noted a compound myopic astigmatism of the left 
eye.  The veteran complained of eye strain.

In May 2002, the veteran reported no vision complaints or eye 
pain.  An examiner assessed myopia, astigmatism.

The veteran underwent a VA eye examination in November 2003.  
He reported seeing a hair-like line in his left eye temporal 
periphery, which moved when he moved his eye for the prior 18 
years.  The veteran reported the injury to his eyes from the 
fire extinguisher liquid.  

Examination revealed defective visual acuity corrected by 
lens.  Slit lamp examination revealed that the cornea of each 
eye was clear.  Floaters were also noted in each eye.  The 
examiner diagnosed myopia and floaters in both eyes.

Analysis

The VA examination documented two eye conditions-myopia and 
floaters.  In his substantive appeal the veteran clarified 
that he was not claiming service connection for myopia.  In 
any event, myopia is also known as nearsightedness.  Norris 
v. Brown, 11 Vet. App. 218, 220 (1998) citing Dorland's 
Illustrated Medical Dictionary 1094 (28th ed. 1994).  Service 
connection is not available for such refractive error.  
38 C.F.R. § 3.303(c) (2005).

On the other hand there is no legal or regulatory bar to 
service connection for floaters.  Floaters were shown in the 
service medical records and on the VA examination.  Thus, the 
elements of an inservice disease or injury and a current 
disability are satisfied.  Althought the VA examination was 
conducted while the veteran was still in service, the 
examination occurred after the veteran's claim.  A current 
disability is shown if it is demonstrated at the time of the 
claim for benefits.  Gilpin v. West, 155 F. 3d 1353 (Fed. 
Cir. 1998).  

There is no opinion explicitly linking floaters to service, 
but the service medical records document eye trauma, and 
floaters can be caused by such trauma.  
/www.allaboutvision.com/conditions/spotsfloats.htm.  Perhaps 
more importantly, the element of a nexus is satisfied by the 
fact that the VA examination identifying current floaters 
took place while the veteran was in service.

Accordingly, the Board finds that the evidence is in favor of 
the grant of service connection for an eye disability, namely 
floaters.


ORDER

Entitlement to ervice connection for an eye disability, 
namely floaters, is granted. 



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


